Exhibit 10.48

CONTRIBUTION AGREEMENT

(THOMAS MASTER INVESTMENTS, LLC)

THIS CONTRIBUTION AGREEMENT (Thomas Master Investments, LLC) (this “Agreement”)
is made as of October 13, 2004 by and among THOMAS DIVISION PARTNERSHIP, L.P., a
California limited partnership (“Division”), THOMAS PARTNERS, INC., a California
corporation (“TPI”), RICHARD I. GILCHRIST (“RIG”), HUNTINGTON/FOX INVESTMENTS,
LP (fka E.D. Fox, Jr., Family LP), a California limited partnership (“HFI”),
severally but not jointly (Division, TPI, RIG, and HFI being each a “Principal”
and collectively, “Principals”), and THOMAS MASTER INVESTMENTS, LLC, a
California limited liability company (“TMI”).

RECITALS

A. TMI owns a limited partnership interest in the Thomas Properties Group, L.P.,
a Maryland limited partnership (the “Operating Partnership”). In connection with
certain formation transactions by which the Operating Partnership has acquired
indirect interests in Commerce Square Partners-Philadelphia Plaza, L.P., a
Pennsylvania limited partnership, TMI (along with certain other affiliated
entities) has entered into that certain Contribution Agreement (One Commerce
Square) (“OCS Sr. Contribution Agreement”) with the Operating Partnership.
Principals are members or former members of TMI.

B. Pursuant to the OCS Sr. Contribution Agreement, TMI has agreed that in the
event of (i) a default under the Loan referenced and defined therein, and
(ii) the occurrence of certain other conditions, TMI shall make additional
capital contributions to the Operating Partnership, in an amount equal to its
Allocable Share of the Shortfall Amount, as defined in the OCS Sr. Contribution
Agreement, to be used in accordance with the terms and conditions of the OCS Sr.
Contribution Agreement.

C. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in TPG-OCS Holding Company, LLC, a
Delaware limited liability company, TMI (along with certain other affiliated
entities) has entered into that certain Contribution Agreement (One Commerce
Square-Mezzanine Debt) (“OCS Mezz. Contribution Agreement”) with the Operating
Partnership.

D. Pursuant to the OCS Mezz. Contribution Agreement, TMI has agreed that in the
event of (i) a default under the Mezzanine Loan referenced and defined therein,
and (ii) the occurrence of certain other conditions, TMI shall make additional
capital contributions to the Operating Partnership, in an amount equal to its
Allocable Share of the Shortfall Amount, as defined in the OCS Mezz.
Contribution Agreement, to be used in accordance with the terms and conditions
of the OCS Mezz. Contribution Agreement.

E. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in Philadelphia Plaza-Phase II, LP,
a Pennsylvania limited partnership, TMI (along with certain other affiliated
entities) has entered into that certain Contribution Agreement (Two Commerce
Square) (“TCS Contribution Agreement”) with the Operating Partnership.

 

1



--------------------------------------------------------------------------------

F. Pursuant to the TCS Contribution Agreement, TMI has agreed that in the event
of (i) a default under the Loan referenced and defined therein, and (ii) the
occurrence of certain other conditions, TMI shall make additional capital
contributions to the Operating Partnership, in an amount equal to its Allocable
Share of the Shortfall Amount, as defined in the TCS Contribution Agreement, to
be used in accordance with the terms and conditions of the TCS Contribution
Agreement.

G. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in 515/555 Flower Associates, LLC, a
Delaware limited liability company, TMI (along with certain other affiliated
entities) has entered into that certain Contribution Agreement (City National
Plaza) (“CNP Contribution Agreement”) with the Operating Partnership.

H. Pursuant to the CNP Contribution Agreement, TMI has agreed that in the event
of (i) a default under the Loan referenced and defined therein, and (ii) the
occurrence of certain other conditions, TMI shall make additional capital
contributions to the Operating Partnership, in an amount equal to its Allocable
Share of the Shortfall Amount, as defined in the CNP Contribution Agreement, to
be used in accordance with the terms and conditions of the CNP Contribution
Agreement.

I. The Contribution Agreements described in each of Recitals A, C, E, and G
above are collectively referred to below as, the “Contribution Agreements.” Each
of the Contribution Agreements creates certain obligations by TMI with respect
to certain Loans, Lenders, Security Agreements, Loan Agreements and related loan
documents, and Properties (all as defined in each of the respective Contribution
Agreements), and as used herein, each such term shall have the meaning ascribed
thereto in each of the respective Contribution Agreements, as applicable. In
order to induce TMI to enter into the Contributions Agreements with the OP,
which the OP has required in connection with the consummation of the formation
transactions by which the OP has acquired its interest, direct and indirect, in
the Properties, each Principal has agreed to enter into this Agreement.

J. In connection with certain formation transactions referenced above, RIG has
entered into that certain Agreement re Thomas Master Investments, LLC (“Main
Agreement”), and has also executed and delivered that certain Indemnity
Agreement (Richard I. Gilchrist in favor of Thomas Master Investments, LLC)
(“Indemnity Agreement”), as required by the Main Agreement; RIG’s execution and
delivery of this Agreement is intended by RIG and TMI to supersede the Indemnity
Agreement, as provided in Paragraph 12 below.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Capital Contribution Obligation. If TMI is required to make an additional
capital contribution under the terms and conditions of any of the Contribution
Agreements, then the Principals, as members or former members of TMI, absolutely
and unconditionally agree (subject to the limits set forth below) to contribute
to the capital of TMI cash or cash equivalents in an amount equal to such
Principal’s Allocable Share (as defined below) of the amount actually
contributed or to be contributed by TMI to the Operating Partnership
(“Contribution Amount”). Notwithstanding the foregoing, each Principal’s maximum
aggregate liability hereunder is equal to the “Maximum Liability” listed
opposite the

 

2



--------------------------------------------------------------------------------

Principal’s name on Exhibit “A” attached hereto, and under no circumstances
shall a Principal be obligated to contribute an aggregate amount under this
Agreement in excess of such Principal’s Maximum Liability. Each Principal’s
“Allocable Share” of the applicable Contribution Amount shall be equal to the
product of (x) the total Contribution Amount, multiplied by (y) the “Shortfall
Percentage” listed opposite such Principal’s name on Exhibit “A” attached
hereto. The obligations of each Principal hereunder are separate and distinct
from the obligation s of any other Principal hereunder and are not joint and
several.

2. Use of Contributions. The funds contributed to the capital of TMI by each
Principal will be contributed by TMI to the Operating Partnership under the
applicable Contribution Agreement, which in turn will contribute the same as
provided in the applicable Contribution Agreement.

3. Personal Obligations. The obligations of the Principals under this Agreement
are personal to the Principals and shall not be affected by any transfer by them
of all or any of their interest in TMI, and the Principals shall have no right
to receive from TMI or the General Partners of TMI the reimbursement or return
of any contributions to TMI, or other payments, made pursuant to this Agreement.
No Principal shall be liable to TMI, any Lender under any of the Loans referred
to in the Contribution Agreements, or any other Person for any such loss, cost,
damage, injury or expense sustained or incurred as a result of another
Principal’s failure to perform its obligations under this Agreement.

4. Terms of Agreement. Subject to Paragraph 12 below, this Agreement, as well as
all of the rights, duties, requirements and obligations created hereunder, shall
expire and be of no further force or effect as to any one of the respective
Contribution Agreements as of the date on which such respective Contribution
Agreement is terminated by its terms.

5. Modification of Loans. Without in any manner limiting the generality of the
foregoing, any Borrower or any Lender, or any subsequent holder of any Loan or
beneficiary of any Security Instrument under any of the Loans referred to in the
Contribution Agreements, may, from time to time, without notice to or consent of
the Principals, agree to any amendment, waiver, modification or alteration of
the respective Loan Agreement or the Security Instrument relating to Borrower
and its rights and obligations thereunder (including, without limitation,
renewal, waiver or variation of the maturity of the indebtedness pursuant to the
respective Loan Agreement, increase or reduction of the rate of interest payable
under the respective Loan, release, substitution or addition or any Principal or
endorser and acceptance of any security for the Loan). Any such Loan may be
extended one or more times without notice to or consent from the Principals, and
the Principals shall remain at all times bound to their obligations under this
Agreement, notwithstanding such extensions.

6. Omitted.

 

3



--------------------------------------------------------------------------------

7. Condition of TMI and Operating Partnership. The Principals are fully aware of
the financial condition of TMI, the Operating Partnership and the respective
Properties referred to in the Contribution Agreements, and are executing and
delivering this Agreement based solely upon their own independent investigation
of all matters pertinent hereto and are not relying in any manner upon any
representation or statement of any Lender. Each Principal hereby represents and
warrants that it is in a position to obtain, and hereby assumes full
responsibility for obtaining, any additional information concerning TMI’s, the
Operating Partnership’s or any Property’s financial condition and any other
matter pertinent hereto as it may desire, and it is not relying upon or
expecting any Lender to furnish to it any information now or hereafter in such
Lender’s possession concerning the same or any other matter. By executing this
Agreement, the Principals knowingly accept the full range of risks encompassed
within a contract of this type, which risks they acknowledge. The Principals
shall have no right to require any Person to obtain or disclose any information
with respect to the Obligations, the financial condition or character of TMI,
the Operating Partnership, any Property, TMI’s or the Operating Partnership’s
ability to pay or perform its respective obligations under any of the Loan
Documents or Contribution Agreements, the existence or non-existence of any
guaranties of all or any part of such obligations, any action or non-action on
the part of any Lender, TMI, the Operating Partnership, or any other Person, or
any other matter, fact or occurrence whatsoever.

8. Principals’ General Waivers. With respect to its obligations hereunder as
they relate to each respective Contribution Agreement, each Principal waives:
(a) any defense now existing or hereafter arising based upon any legal
disability or other defense of TMI, the Operating Partnership, any Borrower,
Principal or any other Principal or other Person, or by reason of the cessation
or limitation of the liability of any Borrower or other Person from any cause
other than full payment and performance of all obligations due under any Loan
Agreement or any of the other Loan Documents; (b) any defense based upon any
lack of authority of the officers, directors, partners or agents acting or
purporting to act on behalf of TMI, the Operating Partnership, any Borrower or
any other Person, or any defect in the formation of TMI, any other Person;
(c) the unenforceability or invalidity of any security or guarantee or the lack
of perfection or continuing perfection, or failure of priority of any security
for the obligations guarantied hereunder; (d) any defense based upon any
Lender’s failure to disclose to Principal any information concerning TMI’s, the
Operating Partnership’s, any Borrower’s or any other Person’s financial
condition or any other circumstances bearing on TMI’s, the Operating
Partnership’s, any Borrower’s or any other Person’s ability to pay and perform
all obligations due under any respective Loan Agreement or any of the other Loan
Documents; (e) any failure by any Lender to give notice to TMI, the Operating
Partnership, any Borrower, Principal or any other Person of the sale or other
disposition of security held for the Loan, and any defect in notice given by any
Lender in connection with any such sale or disposition of security held for any
Loan; (f) any failure of any Lender to comply with applicable laws in connection
with the sale or disposition of security held for the Loan, including, without
limitation, any failure by any Lender to conduct a commercially reasonable sale
or other disposition of such security; (g) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal, or that reduces a surety’s or Principal’s obligations in proportion
to the principal’s obligation; (h) any use of cash collateral under Section 363
of the Federal Bankruptcy Code; (i) any defense based upon any Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (j) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (k) relief
from any applicable valuation or appraisement laws; and (l) any defense based
upon the application by any Borrower of the proceeds of any Loan for purposes
other than the purposes represented by such Borrower to its Lender or intended
or understood by such Lender or Principal. Each Principal agrees that the
payment and performance of all obligations due under any Loan Agreement or any
of the other Loan Documents or any part thereof or other act which tolls any
statute of limitations applicable to such Loan Agreement or the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to such Principal’s liability hereunder.

 

4



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing or any other provision hereof,
each Principal further waives any and all rights and defenses that such
Principal may have because a Borrower’s debt is secured by real property; this
means, among other things, that: if any Lender forecloses on any real property
collateral pledged by any Borrower, then (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) such
Principal shall have the obligation to contribute hereunder to TMI even if
Lender, by foreclosing on the real property collateral, has destroyed any
subrogation right of the Operating Partnership against the Borrower or of TMI
against the Operating Partnership or the General Partner of the Operating
Partnership. The foregoing sentence is an unconditional and irrevocable waiver
of any rights and defenses each Principal may have because any such Borrower’s
debt is secured by real property.

Without limiting the generality of the foregoing or any other provision hereof,
each Principal expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Principal under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, and under California Code of Civil Procedure Sections
580a, 580b, 580d and 726 (or any of such sections), or any other jurisdiction to
the extent the same are applicable to this Agreement or the agreements,
covenants or obligations of such Principal hereunder.

9. Waiver of Rights of Subrogation. This Agreement is expressly for the benefit
of TMI and any Indemnified Party (as defined below), and their respective
successors and assigns (collectively, the “Beneficiaries”). The obligations of
each Principal hereunder shall be in addition to and shall not limit or in any
way affect the obligations of any Principal under any existing or future
contribution agreements or guaranties unless said other agreements or guaranties
are expressly modified or revoked in writing. Subject to Paragraph 1 of this
Agreement, the obligations of each Principal hereunder are independent of the
obligations of TMI. Each Principal expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which such Principal may now or hereafter have against TMI, any Borrower,
the Operating Partnership, any Intermediary Owner (as defined in the
Contribution Agreements) or any other Person (other than a direct or indirect
member or partner in such Principal) directly or contingently liable for the
payment or performance of any Loan Agreement or Security Instrument (including,
without limitation, any property collateralizing the obligations under any Loan)
referred to in the Contribution Agreements, arising from the existence or
performance of this Agreement. Each Principal further agrees that it will not
enter into any agreement providing, directly or indirectly, for contribution,
reimbursement or repayment by TMI, the Operating Partnership, any Intermediary
Owner, any Borrower or any other Person (other than a direct or indirect member
or partner in such Principal) on account of any payment by such Principal and
further agrees that any such agreement, whether existing or hereafter entered
into in violation hereof would be void. In furtherance, and not in limitation,
of the preceding waiver, each Principal agrees that (i) any payment directly to
any Lender by a Principal in satisfaction of its obligations pursuant to this
Agreement shall be deemed a contribution by such Principal (as applicable) to
the capital of TMI, and any such payment shall not cause any Principal to be a
creditor of such Borrower, any Intermediary Owner, the Operating Partnership, or
TMI, and (ii) no Principal shall be entitled to, or shall receive, the return of
any such capital contribution except to the extent permitted by the
organizational documents of TMI.

 

5



--------------------------------------------------------------------------------

10. Indemnification of Other Parties. Subject to the limitations in the
Contribution Agreements, if, for any reason, any other partner of TMI or any
affiliate thereof (each, an “Indemnified Party”) is required by TMI or any other
Person to make any contribution to the Operating Partnership or the Borrower
with respect to the portion of any Loan for which a contribution to TMI pursuant
to this Agreement is required (collectively, an “Indemnified Party Outlay”),
each Principal shall absolutely and unconditionally reimburse the Indemnified
Party for the lesser of (i) such Principal’s Allocable Share of the full amount
of such Indemnified Party Outlay, or (ii) the maximum amount such Principal
would have been obligated to contribute under Paragraph 1 hereof had such
payment not been made by the Indemnified Party. Each Principal shall reimburse
the Indemnified Party as required by this Paragraph 10 within 60 days after
receiving written notice of a Indemnified Party Outlay from the Indemnified
Party. Any payments to an Indemnified Party hereunder shall for all purposes
hereunder be treated as capital contributions by each Principal to TMI in
accordance with the provisions of Paragraph 1 above.

11. Effect of Waivers. Each Principal warrants and agrees that each of the
waivers set forth in this Agreement are made with such Principal’s full
knowledge of their significance and consequences, and that under the
circumstances the waivers are reasonable. If any of said waivers shall hereafter
be determined by a court of competent jurisdiction to be contrary to any
applicable law or against public policy, such waivers shall be effective only to
the maximum extent permitted by law.

12. RIG Indemnity Agreement Superseded. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall supersede the Indemnity
Agreement executed by RIG in favor of TMI, which shall be of no further force or
effect upon the execution and delivery of this Agreement by RIG. For purposes of
Section 4.3 of the Main Agreement (and anywhere else in the Main Agreement), any
and all references to the Indemnity Agreement shall refer to this Agreement.
Further, this Agreement and all obligations hereunder shall terminate and be of
no further force or effect with respect to RIG, and only with respect to RIG,
upon the close of the purchase of the RIG Interest (as defined in the Main
Agreement) pursuant to the Put Option or the Call Option (both as defined and
provided in the Main Agreement), except for any unperformed or accrued
obligations as of the date of such termination.

13. Rules of Construction. The word “Borrower” as used herein shall include the
named Borrower and any other Person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under any of the respective Loan Agreements or any of the other Loan Documents
referred to in the Contribution Agreements. The term “Person” as used herein
shall include any individual, corporation, partnership, limited liability
company, trust or other legal entity of any kind whatsoever. When the context
and construction so require, all words used in the singular herein shall be
deemed to have been used in the plural and vice versa. All headings appearing in
this Agreement are for convenience only and shall be disregarded in construing
this Agreement.

 

6



--------------------------------------------------------------------------------

14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA AND ALSO CONSENT TO
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA OR FEDERAL LAW.

15. Amendments. This Agreement shall not be modified, amended or terminated in a
manner which is materially adverse to any Principal or any Beneficiary without
the written consent of such Principal or Beneficiary.

16. Miscellaneous. The provisions of this Agreement shall bind and benefit the
heirs, executors, administrators, legal representatives, successors and assigns
of each party hereto and of each of the Beneficiaries. If any provision of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Agreement.

17. Counterparts. This Agreement may be executed in counterparts (including by
facsimile) with the same effect as if all parties had signed the same document.
All such counterparts shall be deemed an original, shall be construed together
and shall constitute one and the same instrument.

18. Release. The release of any Borrower from all or any part of the
indebtedness evidenced by any Loan for any reason (other than full payment of
such indebtedness) or any other obligations under any of the Loan Documents (as
defined in the respective Loan Agreement) for any reason (other than the full
performance thereof) or the release of TMI from its obligations under the
Contribution Agreements, or any of them, other than as a result of full
performance by TMI thereunder, shall not release any Principal from liability
under this Agreement, unless each Beneficiary consents to such a release of
Principal in writing.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

“Principals”

THOMAS DIVISION PARTNERSHIP, L.P.,

a California limited partnership

By:   THOMAS INVESTMENT PARTNERS, LTD.,   a California limited partnership   Its
General Partner   By:   THOMAS PARTNERS, LTD.,     a California corporation    
Its General Partner     By:  

 

      James A. Thomas, President

 

THOMAS PARTNERS, LTD.,

a California corporation

By:  

 

  James A. Thomas, President

 

Richard I. Gilchrist

HUNTINGTON/FOX INVESTMENTS, LP.,

(fka E. D. Fox, Jr., Family LP)

a California limited partnership

By:  

 

  Edward D. Fox, Jr.   Its General Partner

[TMI Signature on Following Page]

 

8



--------------------------------------------------------------------------------

“TMI”

THOMAS MASTER INVESTMENTS, LLC,

a California limited liability company

By:   THOMAS PARTNERS, INC.,   a California corporation   Its Managing Partner

 

9



--------------------------------------------------------------------------------

Exhibit “A”

 

Principal

   Maximum Liability    Shortfall Percentage  

Thomas Division Partners, L.P.:

   $ 14,000,000.00    53.85 % 

Thomas Partners, Inc.:

   $ 998,000.00    3.84 % 

Richard I. Gilchrist:

   $ 3,000,000.00    11.54 % 

Huntington/Fox Investments:

   $ 8,000,000.00    30.77 % 

Total Contribution Amount:

   $ 25,998,000.00    100 % 

 

10



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

(MTP-CSII)

THIS CONTRIBUTION AGREEMENT (MTP-CSII) (this “Agreement”) is made as of
October 13, 2004 by and among THOMAS DIVISION PARTNERSHIP, L.P., a California
limited partnership (“Division”), THOMAS INVESTMENT PARTNERS, LTD., a California
limited partnership (“TIP”), severally but not jointly (Division and TIP being
each a “Principal” and collectively, “Principals”), and MAGUIRE THOMAS
PARTNERS-COMMERCE SQUARE II, LTD., a California limited partnership
(“MTP-CSII”).

RECITALS

A. MTP-CSII owns a limited partnership interest in Thomas Properties Group,
L.P., a Maryland limited partnership (the “Operating Partnership”). In
connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in Commerce Square
Partners-Philadelphia Plaza, L.P., a Pennsylvania limited partnership, MTP-CSII
(along with certain other affiliated entities) has entered into that certain
Contribution Agreement (One Commerce Square) (“OCS Sr. Contribution Agreement”)
with the Operating Partnership. Principals are limited partners in MTP-CSII.

B. Pursuant to the OCS Sr. Contribution Agreement, MTP-CSII has agreed that in
the event of (i) a default under the Loan referenced and defined therein, and
(ii) the occurrence of certain other conditions, MTP-CSII shall make additional
capital contributions to the Operating Partnership, in an amount equal to its
Allocable Share of the Shortfall Amount, as defined in the OCS Sr. Contribution
Agreement, to be used in accordance with the terms and conditions of the OCS Sr.
Contribution Agreement.

C. In connection with certain formation transactions by which the Operating
Partnership has acquired interests in TPG-OCS Holding Company, LLC, a Delaware
limited liability company, MTP-CSII (along with certain other affiliated
entities) has entered into that certain Contribution Agreement (One Commerce
Square-Mezzanine Debt) (“OCS Mezz. Contribution Agreement”) with the Operating
Partnership.

D. Pursuant to the OCS Mezz. Contribution Agreement, MTP-CSII has agreed that in
the event of (i) a default under the Mezzanine Loan referenced and defined
therein, and (ii) the occurrence of certain other conditions, MTP-CSII shall
make additional capital contributions to the Operating Partnership, in an amount
equal to its Allocable Share of the Shortfall Amount, as defined in the OCS
Mezz. Contribution Agreement, to be used in accordance with the terms and
conditions of the OCS Mezz. Contribution Agreement.

E. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in Philadelphia Plaza-Phase II, LP,
a Pennsylvania limited partnership, MTP-CSII (along with certain other
affiliated entities) has entered into that certain Contribution Agreement (Two
Commerce Square) (“TCS Contribution Agreement”) with the Operating Partnership.



--------------------------------------------------------------------------------

F. Pursuant to the TCS Contribution Agreement, MTP-CSII has agreed that in the
event of (i) a default under the Loan referenced and defined therein, and
(ii) the occurrence of certain other conditions, MTP-CSII shall make additional
capital contributions to the Operating Partnership, in an amount equal to its
Allocable Share of the Shortfall Amount, as defined in the TCS Contribution
Agreement, to be used in accordance with the terms and conditions of the TCS
Contribution Agreement.

G. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in 515/555 Flower Associates, LLC, a
Delaware limited liability company, MTP-CSII (along with certain other
affiliated entities) has entered into that certain Contribution Agreement (City
National Plaza) (“CNP Contribution Agreement”) with the Operating Partnership.

H. Pursuant to the CNP Contribution Agreement, MTP-CSII has agreed that in the
event of (i) a default under the Loan referenced and defined therein, and
(ii) the occurrence of certain other conditions, MTP-CSII shall make additional
capital contributions to the Operating Partnership, in an amount equal to its
Allocable Share of the Shortfall Amount, as defined in the CNP Contribution
Agreement, to be used in accordance with the terms and conditions of the CNP
Contribution Agreement.

I. The Contribution Agreements described in each of Recitals A, C, E, and G
above are collectively referred to below as the “Contribution Agreements.” Each
of the Contribution Agreements creates certain obligations by MTP-CSII with
respect to certain Loans, Lenders, Security Agreements, Loan Agreements and
related loan documents, and Properties (all as defined in each of the respective
Contribution Agreements), and as used herein, each such term shall have the
meaning ascribed thereto in each of the respective Contribution Agreements, as
applicable. In order to induce MTP-CSII to enter into the Contribution
Agreements with the OP, which the OP has required in connection with the
consummation of the formation transactions by which the OP has acquired its
interest, direct and indirect, in the Properties, each Principal has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Capital Contribution Obligation. If MTP-CSII is required to make an
additional capital contribution under the terms and conditions of any of the
Contribution Agreements, then the Principals, as partners of MTP-CSII,
absolutely and unconditionally agree (subject to the limits set forth below) to
contribute to the capital of MTP-CSII cash or cash equivalents in an amount
equal to such Principal’s Allocable Share (as defined below) of the amount
actually contributed or to be contributed by MTP-CSII to the Operating
Partnership (“Contribution Amount”). Notwithstanding the foregoing, each
Principal’s maximum aggregate liability hereunder is equal to the “Maximum
Liability” listed opposite the Principal’s name on Exhibit “A” attached hereto,
and under no circumstances shall a Principal be obligated to contribute an
aggregate amount under this Agreement in excess of such Principal’s Maximum
Liability. Each Principal’s “Allocable Share” of the applicable Contribution
Amount shall be equal to the product of (x) the total Contribution Amount,
multiplied by (y) the “Shortfall Percentage” listed opposite such Principal’s
name on Exhibit “A” attached hereto. The obligations of each Principal hereunder
are separate and distinct from the obligations of any other Principal hereunder
and are not joint and several.

 

2



--------------------------------------------------------------------------------

2. Use of Contributions. The funds contributed to the capital of MTP-CSII by
each Principal will be contributed by MTP-CSII to the Operating Partnership
under the applicable Contribution Agreement, which in turn will contribute the
same as provided in the applicable Contribution Agreement.

3. Personal Obligations. The obligations of the Principals under this Agreement
are personal to the Principals and shall not be affected by any transfer by them
of all or any of their interests in MTP-CSII, and the Principals shall have no
right to receive from MTP-CSII or the General Partner of MTP-CSII the
reimbursement or return of any contributions to MTP-CSII, or other payments,
made pursuant to this Agreement. No Principal shall be liable to MTP-CSII, any
Lender under any of the Loans referred to in the Contribution Agreements, or any
other Person for any such loss, cost, damage, injury or expense sustained or
incurred as a result of another Principal’s failure to perform its obligations
under this Agreement.

4. Term of Agreement. This Agreement, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect as to any one of the respective Contribution Agreements
as of the date on which such respective Contribution Agreement is terminated by
its terms.

5. Modification of Loans. Without in any manner limiting the generality of the
foregoing, any Borrower or any Lender, or any subsequent holder of any Loan or
beneficiary of any Security Instrument under any of the Loans referred to in the
Contribution Agreements, may, from time to time, without notice to or consent of
the Principals, agree to any amendment, waiver, modification or alteration of
the respective Loan Agreement or the Security Instrument relating to Borrower
and its rights and obligations thereunder (including, without limitation,
renewal, waiver or variation of the maturity of the indebtedness pursuant to the
respective Loan Agreement, increase or reduction of the rate of interest payable
under the respective Loan, release, substitution or addition of any Principal or
endorser and acceptance of any security for the Loan). Any such Loan may be
extended one or more times without notice to or consent from the Principals, and
the Principals shall remain at all times bound to their obligations under this
Agreement, notwithstanding such extensions.

6. Omitted.

7. Condition of MTP-CSII and Operating Partnership. The Principals are fully
aware of the financial condition of MTP-CSII, the Operating Partnership and the
respective Properties referred to in the Contribution Agreements, and are
executing and delivering this Agreement based solely upon their own independent
investigation of all matters pertinent hereto and are not relying in any manner
upon any representation or statement of any Lender. Each Principal hereby
represents and warrants that it is in a position to obtain, and hereby assumes
full responsibility for obtaining, any additional information concerning
MTP-CSII’s, the Operating Partnership’s or any Property’s financial condition
and any other matter pertinent hereto as it may desire, and it is not relying
upon or expecting any Lender to furnish to it any information now or hereafter
in such Lender’s possession concerning the same or any other matter. By
executing this Agreement, the Principals knowingly accept the full range of
risks encompassed within a contract of this type, which risks they acknowledge.
The Principals shall have no right to require any Person to obtain or disclose
any information with respect to the Obligations, the financial condition or
character of MTP-CSII, the Operating Partnership, any Property, MTP-CSII’s or
the Operating Partnership’s ability to pay or perform its respective obligations
under any of the Loan Documents or Contribution Agreements, the existence or
non­existence of any guaranties of all or any part of such obligations, any
action or non-action on the part of any Lender, MTP-CSII, the Operating
Partnership, or any other Person, or any other matter, fact or occurrence
whatsoever.

 

3



--------------------------------------------------------------------------------

8. Principals’ General Waivers. With respect to its obligations hereunder as
they relate to each respective Contribution Agreement, each Principal waives:
(a) any defense now existing or hereafter arising based upon any legal
disability or other defense of MTP-CSII, Operating Partnership, any Borrower,
Principal or any other Principal or other Person, or by reason of the cessation
or limitation of the liability of any Borrower or other Person from any cause
other than full payment and performance of all obligations due under any Loan
Agreement or any of the other Loan Documents; (b) any defense based upon any
lack of authority of the officers, directors, partners or agents acting or
purporting to act on behalf of MTP-CSII, the Operating Partnership, any Borrower
or any other Person, or any defect in the formation of MTP-CSII, any other
Person; (c) the unenforceability or invalidity of any security or guarantee or
the lack of perfection or continuing perfection, or failure of priority of any
security for the obligations guarantied hereunder; (d) any defense based upon
any Lender’s failure to disclose to Principal any information concerning
MTP-CSII’s, the Operating Partnership’s, any Borrower’s or any other Person’s
financial condition or any other circumstances bearing on MTP-CSII’s, the
Operating Partnership’s, any Borrower’s or any other Person’s ability to pay and
perform all obligations due under any respective Loan Agreement or any of the
other Loan Documents; (e) any failure by any Lender to give notice to MTP-CSII,
the Operating Partnership, any Borrower, Principal or any other Person of the
sale or other disposition of security held for the Loan, and any defect in
notice given by any Lender in connection with any such sale or disposition of
security held for any Loan; (f) any failure of any Lender to comply with
applicable laws in connection with the sale or disposition of security held for
the Loan, including, without limitation, any failure by any Lender to conduct a
commercially reasonable sale or other disposition of such security; (g) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal, or that reduces a surety’s or Principal’s
obligations in proportion to the principal’s obligation; (h) any use of cash
collateral under Section 363 of the Federal Bankruptcy Code; (i) any defense
based upon any Lender’s election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (j) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (k) relief from any applicable valuation or appraisement laws;
and (l) any defense based upon the application by any Borrower of the proceeds
of any Loan for purposes other than the purposes represented by such Borrower to
its Lender or intended or understood by such lender or Principal. Each Principal
agrees that the payment and performance of all obligations due under any Loan
Agreement or any of the other Loan Documents or any part thereof or other act
which tolls any statute of limitations applicable to such Loan Agreement or the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to such Principal’s liability hereunder. Without limiting the
generality of the foregoing or any other provision hereof, each Principal
further waives any and all rights and

 

4



--------------------------------------------------------------------------------

defenses that such Principal may have because a Borrower’s debt is secured by
real property; this means, among other things, that: if any Lender forecloses on
any real property collateral pledged by any Borrower, then (A) the amount of the
debt may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) such Principal shall have the obligation to contribute hereunder to MTP-CSII
even if Lender, by foreclosing on the real property collateral, has destroyed
any subrogation right of the Operating Partnership against the Borrower or of
MTP-CSII against the Operating Partnership or the General Partner of the
Operating Partnership. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses each Principal may have because
any such Borrower’s debt is secured by real property.

Without limiting the generality of the foregoing or any other provision hereof,
each Principal expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Principal under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, and under California Code of Civil Procedure Sections
580a, 580b, 580d and 726 (or any of such sections), or any other jurisdiction to
the extent the same are applicable to this Agreement or the agreements,
covenants or obligations of such Principal hereunder.

9. Waiver of Rights of Subrogation. This Agreement is expressly for the benefit
of MTP-CSII and any Indemnified Party (as defined below), and their respective
successors and assigns (collectively, the “Beneficiaries”). The obligations of
each Principal hereunder shall be in addition to and shall not limit or in any
way affect the obligations of any Principal under any existing or future
contribution agreements or guaranties unless said other agreements or guaranties
are expressly modified or revoked in writing. Subject to Paragraph 1 of this
Agreement, the obligations of each Principal hereunder are independent of the
obligations of MTP-CSII. Each Principal expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which such Principal may now or hereafter have against MTP-CSII, any
Borrower, the Operating Partnership, any Intermediary Owner (as defined in the
Contribution Agreements) or any other Person (other than a direct or indirect
member or partner in such Principal) directly or contingently liable for the
payment or performance of any Loan Agreement or Security Instrument (including,
without limitation, any property collateralizing the obligations under any Loan)
referred to in the Contribution Agreements, arising from the existence or
performance of this Agreement. Each Principal further agrees that it will not
enter into any agreement providing, directly or indirectly, for contribution,
reimbursement or repayment by MTP-CSII, the Operating Partnership, any
Intermediary Owner, any Borrower or any other Person (other than a direct or
indirect member or partner in such Principal) on account of any payment by such
Principal and further agrees that any such agreement, whether existing or
hereafter entered into in violation hereof would be void. In furtherance, and
not in limitation, of the preceding waiver, each Principal agrees that (i) any
payment directly to any Lender by a Principal in satisfaction of its obligations
pursuant to this Agreement shall be deemed a contribution by such Principal (as
applicable) to the capital of MTP-CSII, and any such payment shall not cause any
Principal to be a creditor of such Borrower, any Intermediary Owner, the
Operating Partnership, or MTP-CSII, and (ii) no Principal shall be entitled to,
or shall receive, the return of any such capital contribution except to the
extent permitted by the organizational documents of MTP-CSII.

 

5



--------------------------------------------------------------------------------

10. Indemnification of Other Parties. Subject to the limitations in the
Contribution Agreements, if, for any reason, any other partner of MTP-CSII or
any affiliate thereof (each, an “Indemnified Party”) is required by MTP-CSII or
any other Person to make any contribution to the Operating Partnership or the
Borrower with respect to the portion of any Loan for which a contribution to
MTP-CSII pursuant to this Agreement is required (collectively, an “Indemnified
Party Outlay”), each Principal shall absolutely and unconditionally reimburse
the Indemnified Party for the lesser of (i) such Principal’s Allocable Share of
the full amount of such Indemnified Party Outlay, or (ii) the maximum amount
such Principal would have been obligated to contribute under Paragraph 1 hereof
had such payment not been made by the Indemnified Party. Each Principal shall
reimburse the Indemnified Party as required by this Paragraph 10 within 60 days
after receiving written notice of a Indemnified Party Outlay from the
Indemnified Party. Any payments to an Indemnified Party hereunder shall for all
purposes hereunder be treated as capital contributions by each Principal to
MTP-CSII in accordance with the provisions of Paragraph 1 above.

11. Effect of Waivers. Each Principal warrants and agrees that each of the
waivers set forth in this Agreement are made with such Principal’s full
knowledge of their significance and consequences, and that under the
circumstances the waivers are reasonable. If any of said waivers shall hereafter
be determined by a court of competent jurisdiction to be contrary to any
applicable law or against public policy, such waivers shall be effective only to
the maximum extent permitted by law.

12. Rules of Construction. The word “Borrower” as used herein shall include the
named Borrower and any other Person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under any of the respective Loan Agreements or any of the other Loan Documents
referred to in the Contribution Agreements. The term “Person” as used herein
shall include any individual, corporation, partnership, limited liability
company, trust or other legal entity of any kind whatsoever. When the context
and construction so require, all words used in the singular herein shall be
deemed to have been used in the plural and vice versa. All headings appearing in
this Agreement are for convenience only and shall be disregarded in construing
this Agreement.

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA AND ALSO CONSENT TO
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA OR FEDERAL LAW.

14. Amendments. This Agreement shall not be modified, amended or terminated in a
manner which is materially adverse to any Principal or any Beneficiary without
the written consent of such Principal or Beneficiary.

15. Miscellaneous. The provisions of this Agreement shall bind and benefit the
heirs, executors, administrators, legal representatives, successors and assigns
of each party hereto and of each of the Beneficiaries. If any provision of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Agreement.

 

6



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in counterparts (including by
facsimile) with the same effect as if all parties had signed the same document.
All such counterparts shall be deemed an original, shall be construed together
and shall constitute one and the same instrument.

17. Release. The release of any Borrower from all or any part of the
indebtedness evidenced by any Loan for any reason (other than full payment of
such indebtedness) or any other obligations under any of the Loan Documents (as
defined in the respective Loan Agreement) for any reason (other than the full
performance thereof) or the release of MTP-CSII from its obligations under the
Contribution Agreements, or any of them, other than as a result of full
performance by MTP-CSII thereunder, shall not release any Principal from
liability under this Agreement, unless each Beneficiary consents to such a
release of Principal in writing.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

“Principals”

THOMAS DIVISION PARTNERSHIP, L.P.,

a California limited partnership

By:   THOMAS INVESTMENT PARTNERS, LTD.,   a California limited partnership   Its
General Partner   By:   THOMAS PARTNERS, INC.,     a California corporation    
Its General Partner     By:  

 

      James A. Thomas, President

THOMAS INVESTMENT PARTNERS, LTD.,

a California limited partnership

By:   THOMAS PARTNERS, INC.,   a California corporation   Its General Partner  
By:  

 

    James A. Thomas, President “MTP-CSII” MAGUIRE THOMAS PARTNERS-

COMMERCE. SQUARE II, LTD.,

a California limited partnership

By:   THOMAS DEVELOPMENT PARTNERS-PHASE   II, INC., a California corporation  
Its General PARTNER   By:  

 

    James A. Thomas, President



--------------------------------------------------------------------------------

Exhibit “A”

 

Principal

   Maximum Liability    Shortfall Percentage  

Thomas Division Partnership, L.P.:

   $ 28,000,000.00    30.77 % 

Thomas Investment Partners, Ltd.:

   $ 63,000,000.00    69.23 % 

Total Contribution Amount:

   $ 91,000,000.00    100 % 



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

(MTP-PHILADELPHIA, LTD.)

THIS CONTRIBUTION AGREEMENT (MTP-Philadelphia, Ltd.) (this “Agreement”) is made
as of October 13, 2004 by and among THOMAS DIVISION PARTNERSHIP, L.P., a
California limited partnership (“Division”), THOMAS INVESTMENT PARTNERS, LTD., a
California limited partnership (“TIP”), and Sherrie Ann Pastron and Suzanne
Ellen Thomas, Co Trustees of the Thomas Family Trust of 1987, FBO Sherrie Ann
Pastron (the “Pastron Trust”) and FBO Suzanne Ellen Thomas (the “Thomas Trust”),
severally but not jointly (Division, TIP, the Pastron Trust and the Thomas Trust
being each a “Principal” and collectively, “Principals”), and MAGUIRE/THOMAS
PARTNERS-PHILADELPHIA, LTD., a California limited partnership
(“MTP-Philadelphia”).

RECITALS

A. MTP-Philadelphia owns a limited partnership interest in the Thomas Properties
Group, L.P., a Maryland limited partnership (the “Operating Partnership”). In
connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in Commerce Square
Partners-Philadelphia Plaza, L.P., a Pennsylvania limited partnership,
MTP-Philadelphia (along with certain other affiliated entities) has entered into
that certain Contribution Agreement (One Commerce Square) (“OCS Sr. Contribution
Agreement”) with the Operating Partnership. Principals are limited partners of
MTP-Philadelphia.

B. Pursuant to the OCS Sr. Contribution Agreement, MTP-Philadelphia has agreed
that in the event of (i) a default under the Loan referenced and defined
therein, and (ii) the occurrence of certain other conditions, MTP-Philadelphia
shall make additional capital contributions to the Operating Partnership, in an
amount equal to its Allocable Share of the Shortfall Amount, as defined in the
OCS Sr. Contribution Agreement, to be used in accordance with the terms and
conditions of the OCS Sr. Contribution Agreement.

C. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in TPG-OCS Holding Company, LLC, a
Delaware limited liability company, MTP-Philadelphia (along with certain other
affiliated entities) has entered into that certain Contribution Agreement (One
Commerce Square-Mezzanine Debt) (“OCS Mezz. Contribution Agreement”) with the
Operating Partnership.

D. Pursuant to the OCS Mezz. Contribution Agreement, MTP-Philadelphia has agreed
that in the event of (i) a default under the Mezzanine Loan referenced and
defined therein, and (ii) the occurrence of certain other conditions,
MTP-Philadelphia shall make additional capital contributions to the Operating
Partnership, in an amount equal to its Allocable Share of the Shortfall Amount,
as defined in the OCS Mezz. Contribution Agreement, to be used in accordance
with the terms and conditions of the OCS Mezz. Contribution Agreement.

E. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in Philadelphia Plaza-Phase II, LP,
a Pennsylvania limited partnership, MTP-Philadelphia (along with certain other
affiliated entities) has entered into that certain Contribution Agreement (Two
Commerce Square) (“TCS Contribution Agreement”) with the Operating Partnership.



--------------------------------------------------------------------------------

F. Pursuant to the TCS Contribution Agreement, MTP-Philadelphia has agreed that
in the event of (i) a default under the Loan referenced and defined therein, and
(ii) the occurrence of certain other conditions, MTP-Philadelphia shall make
additional capital contributions to the Operating Partnership, in an amount
equal to its Allocable Share of the Shortfall Amount, as defined in the TCS
Contribution Agreement, to be used in accordance with the terms and conditions
of the TCS Contribution Agreement.

G. In connection with certain formation transactions by which the Operating
Partnership has acquired indirect interests in 515/555 Flower Associates, LLC, a
Delaware limited liability company, MTP-Philadelphia (along with certain other
affiliated entities) has entered into that certain Contribution Agreement (City
National Plaza) (“CNP Contribution Agreement”) with the Operating Partnership.

H. Pursuant to the CNP Contribution Agreement, MTP-Philadelphia has agreed that
in the event of (i) a default under the Loan referenced and defined therein, and
(ii) the occurrence of certain other conditions, MTP-Philadelphia shall make
additional capital contributions to the Operating Partnership, in an amount
equal to its Allocable Share of the Shortfall Amount, as defined in the CNP
Contribution Agreement, to be used in accordance with the terms and conditions
of the CNP Contribution Agreement.

I. The Contribution Agreements described in each of Recitals A, C, E, and G
above are collectively referred to below as, the “Contribution Agreements.” Each
of the Contribution Agreements creates certain obligations by MTP-Philadelphia
with respect to certain Loans, Lenders, Security Agreements, Loan Agreements and
related loan documents, and Properties (all as defined in each of the respective
Contribution Agreements), and as used herein, each such term shall have the
meaning ascribed thereto in each of the respective Contribution Agreements, as
applicable. In order to induce MTP-Philadelphia to enter into the Contribution
Agreements with the OP, which the OP has required in connection with the
consummation of the formation transactions by which the OP has acquired its
interest, direct and indirect, in the Properties, each Principal has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Capital Contribution Obligation. If MTP-Philadelphia is required to make an
additional capital contribution under the terms and conditions of any of the
Contribution Agreements, then the Principals, as partners of MTP-Philadelphia,
absolutely and unconditionally agree (subject to the limits set forth below) to
contribute to the capital of MTP-Philadelphia cash or cash equivalents in an
amount equal to such Principal’s Allocable Share (as defined below) of the
amount actually contributed or to be contributed by MTP-Philadelphia to the
Operating Partnership (“Contribution Amount”). Notwithstanding the foregoing,
each Principal’s maximum aggregate liability hereunder is equal to the “Maximum
Liability” listed opposite the Principal’s name on Exhibit “A” attached hereto,
and under no circumstances shall a



--------------------------------------------------------------------------------

Principal be obligated to contribute an aggregate amount under this Agreement in
excess of such Principal’s Maximum Liability. Each Principal’s “Allocable Share”
of the applicable Contribution Amount shall be equal to the product of (x) the
total Contribution Amount, multiplied by (y) the “Shortfall Percentage” listed
opposite such Principal’s name on Exhibit “A” attached hereto. The obligations
of each Principal hereunder are separate and distinct from the obligations of
any other Principal hereunder and are not joint and several.

2. Use of Contributions. The funds contributed to the capital of
MTP-Philadelphia by each Principal will be contributed by MTP-Philadelphia to
the Operating Partnership under the applicable Contribution Agreement, which in
turn will contribute the same as provided in the applicable Contribution
Agreement.

3. Personal Obligations. The obligations of the Principals under this Agreement
are personal to the Principals and shall not be affected by any transfer by them
of all or any of their interests in MTP-Philadelphia, and the Principals shall
have no right to receive from MTP-Philadelphia or the General Partner of
MTP-Philadelphia the reimbursement or return of any contributions to
MTP-Philadelphia, or other payments, made pursuant to this Agreement. No
Principal shall be liable to MTP-Philadelphia, any Lender under any of the Loans
referred to in the Contribution Agreements, or any other Person for any such
loss, cost, damage, injury or expense sustained or incurred as a result of
another Principal’s failure to perform its obligations under this Agreement.

4. Term of Agreement. This Agreement, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect as to any one of the respective Contribution Agreements
as of the date on which such respective Contribution Agreement is terminated by
its terms.

5. Modification of Loans. Without in any manner limiting the generality of the
foregoing, any Borrower or any Lender, or any subsequent holder of any Loan or
beneficiary of any Security Instrument under any of the Loans referred to in the
Contribution Agreements, may, from time to time, without notice to or consent of
the Principals, agree to any amendment, waiver, modification or alteration of
the respective Loan Agreement or the Security Instrument relating to Borrower
and its rights and obligations thereunder (including, without limitation,
renewal, waiver or variation of the maturity of the indebtedness pursuant to the
respective Loan Agreement, increase or reduction of the rate of interest payable
under the respective Loan, release, substitution or addition of any Principal or
endorser and acceptance of any security for the Loan). Any such Loan may be
extended one or more times without notice to or consent from the Principals, and
the Principals shall remain at all times bound to their obligations under this
Agreement, notwithstanding such extensions.

6. Omitted.

7. Condition of MTP-Philadelphia and Operating Partnership. The Principals are
fully aware of the financial condition of MTP-Philadelphia, the Operating
Partnership and the respective Properties referred to in the Contribution
Agreements, and are executing and delivering this Agreement based solely upon
their own independent investigation of all matters pertinent hereto and are not
relying in any manner upon any representation or



--------------------------------------------------------------------------------

statement of any Lender. Each Principal hereby represents and warrants that it
is in a position to obtain, and hereby assumes full responsibility for
obtaining, any additional information concerning MTP-Philadelphia’s, the
Operating Partnership’s or any Property’s financial condition and any other
matter pertinent hereto as it may desire, and it is not relying upon or
expecting any Lender to furnish to it any information now or hereafter in such
Lender’s possession concerning the same or any other matter. By executing this
Agreement, the Principals knowingly accept the full range of risks encompassed
within a contract of this type, which risks they acknowledge. The Principals
shall have no right to require any Person to obtain or disclose any information
with respect to the Obligations, the financial condition or character of
MTP-Philadelphia, the Operating Partnership, any Property, MTP-Philadelphia’s or
the Operating Partnership’s ability to pay or perform its respective obligations
under any of the Loan Documents or Contribution Agreements, the existence or
non-existence of any guaranties of all or any part of such obligations, any
action or non-action on the part of any Lender, MTP-Philadelphia, the Operating
Partnership, or any other Person, or any other matter, fact or occurrence
whatsoever.

8. Principals’ General Waivers. With respect to its obligations hereunder as
they relate to each respective Contribution Agreement, each Principal waives:
(a) any defense now existing or hereafter arising based upon any legal
disability or other defense of MTP-Philadelphia, the Operating Partnership, any
Borrower, Principal or any other Principal or other Person, or by reason of the
cessation or limitation of the liability of any Borrower or other Person from
any cause other than full payment and performance of all obligations due under
any Loan Agreement or any of the other Loan Documents; (b) any defense based
upon any lack of authority of the officers, directors, partners or agents acting
or purporting to act on behalf of MTP-Philadelphia, the Operating Partnership,
any Borrower or any other Person, or any defect in the formation of
MTP-Philadelphia, any other Person; (c) the unenforceability or invalidity of
any security or guarantee or the lack of perfection or continuing perfection, or
failure of priority of any security for the obligations guarantied hereunder;
(d) any defense based upon any Lender’s failure to disclose to Principal any
information concerning MTP-Philadelphia’s, the Operating Partnership’s, any
Borrower’s or any other Person’s financial condition or any other circumstances
bearing on MTP-Philadelphia’s, the Operating Partnership’s, any Borrower’s or
any other Person’s ability to pay and perform all obligations due under any
respective Loan Agreement or any of the other Loan Documents; (e) any failure by
any Lender to give notice to MTP-Philadelphia, the Operating Partnership, any
Borrower, Principal or any other Person of the sale or other disposition of
security held for the Loan, and any defect in notice given by any Lender in
connection with any such sale or disposition of security held for any Loan;
(f) any failure of any Lender to comply with applicable laws in connection with
the sale or disposition of security held for the Loan, including, without
limitation, any failure by any Lender to conduct a commercially reasonable sale
or other disposition of such security; (g) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal, or that reduces a surety’s or Principal’s obligations in proportion
to the principal’s obligation; (h) any use of cash collateral under Section 363
of the Federal Bankruptcy Code; (i) any defense based upon any Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (j) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (k) relief
from any applicable valuation or appraisement laws; and



--------------------------------------------------------------------------------

(1) any defense based upon the application by any Borrower of the proceeds of
any Loan for purposes other than the purposes represented by such Borrower to
its Lender or intended or understood by such Lender or Principal. Each Principal
agrees that the payment and performance of all obligations due under any Loan
Agreement or any of the other Loan Documents or any part thereof or other act
which tolls any statute of limitations applicable to such Loan Agreement or the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to such Principal’s liability hereunder.

Without limiting the generality of the foregoing or any other provision hereof,
each Principal further waives any and all rights and defenses that such
Principal may have because a Borrower’s debt is secured by real property; this
means, among other things, that: if any Lender forecloses on any real property
collateral pledged by any Borrower, then (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) such
Principal shall have the obligation to contribute hereunder to MTP-Philadelphia
even if Lender, by foreclosing on the real property collateral, has destroyed
any subrogation right of the Operating Partnership against the Borrower or of
MTP-Philadelphia against the Operating Partnership or the General Partner of the
Operating Partnership. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses each Principal may have because
any such Borrower’s debt is secured by real property.

Without limiting the generality of the foregoing or any other provision hereof,
each Principal expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Principal under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, and under California Code of Civil Procedure Sections
580a, 580b, 580d and 726 (or any of such sections), or any other jurisdiction to
the extent the same are applicable to this Agreement or the agreements,
covenants or obligations of such Principal hereunder.

9. Waiver of Rights of Subrogation. This Agreement is expressly for the benefit
of MTP-Philadelphia and any Indemnified Party (as defined below), and their
respective successors and assigns (collectively, the “Beneficiaries”). The
obligations of each Principal hereunder shall be in addition to and shall not
limit or in any way affect the obligations of any Principal under any existing
or future contribution agreements or guaranties unless said other agreements or
guaranties are expressly modified or revoked in writing. Subject to Paragraph 1
of this Agreement, the obligations of each Principal hereunder are independent
of the obligations of MTP-Philadelphia. Each Principal expressly waives any and
all rights of subrogation, reimbursement, indemnity, exoneration, contribution
or any other claim which such Principal may now or hereafter have against
MTP-Philadelphia, any Borrower, the Operating Partnership, any Intermediary
Owner (as defined in the Contribution Agreements) or any other Person (other
than a direct or indirect member or partner in such Principal) directly or
contingently liable for the payment or performance of any Loan Agreement or
Security Instrument (including, without limitation, any property collateralizing
the obligations under any Loan) referred to in the Contribution Agreements,
arising from the existence or performance of this Agreement. Each Principal
further agrees that it will not enter into any agreement providing, directly or
indirectly, for contribution, reimbursement or repayment by MTP-Philadelphia,
the Operating Partnership,



--------------------------------------------------------------------------------

any Intermediary Owner, any Borrower or any other Person (other than a direct or
indirect member or partner in such Principal) on account of any payment by such
Principal and further agrees that any such agreement, whether existing or
hereafter entered into in violation hereof would be void. In furtherance, and
not in limitation, of the preceding waiver, each Principal agrees that (i) any
payment directly to any Lender by a Principal in satisfaction of its obligations
pursuant to this Agreement shall be deemed a contribution by such Principal (as
applicable) to the capital of MTP-Philadelphia, and any such payment shall not
cause any Principal to be a creditor of such Borrower, any Intermediary Owner,
the Operating Partnership, or MTP-Philadelphia, and (ii) no Principal shall be
entitled to, or shall receive, the return of any such capital contribution
except to the extent permitted by the organizational documents of
MTP-Philadelphia.

10. Indemnification of Other Parties. Subject to the limitations in the
Contribution Agreements, if, for any reason, any other partner of
MTP-Philadelphia or any affiliate thereof (each, an “Indemnified Party”) is
required by MTP-Philadelphia or any other Person to make any contribution to the
Operating Partnership or the Borrower with respect to the portion of any Loan
for which a contribution to MTP-Philadelphia pursuant to this Agreement is
required (collectively, an “Indemnified Party Outlay”), each Principal shall
absolutely and unconditionally reimburse the Indemnified Party for the lesser of
(i) such Principal’s Allocable Share of the full amount of such Indemnified
Party Outlay, or (ii) the maximum amount such Principal would have been
obligated to contribute under Paragraph 1 hereof had such payment not been made
by the Indemnified Party. Each Principal shall reimburse the Indemnified Party
as required by this Paragraph 10 within 60 days after receiving written notice
of a Indemnified Party Outlay from the Indemnified Party. Any payments to an
Indemnified Party hereunder shall for all purposes hereunder be treated as
capital contributions by each Principal to MTP-Philadelphia in accordance with
the provisions of Paragraph 1 above.

11. Effect of Waivers. Each Principal warrants and agrees that each of the
waivers set forth in this Agreement are made with such Principal’s full
knowledge of their significance and consequences, and that under the
circumstances the waivers are reasonable. If any of said waivers shall hereafter
be determined by a court of competent jurisdiction to be contrary to any
applicable law or against public policy, such waivers shall be effective only to
the maximum extent permitted by law.

12. Rules of Construction. The word “Borrower” as used herein shall include the
named Borrower and any other Person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under any of the respective Loan Agreements or any of the other Loan Documents
referred to in the Contribution Agreements. The term “Person” as used herein
shall include any individual, corporation, partnership, limited liability
company, trust or other legal entity of any kind whatsoever. When the context
and construction so require, all words used in the singular herein shall be
deemed to have been used in the plural and vice versa. All headings appearing in
this Agreement are for convenience only and shall be disregarded in construing
this Agreement.

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA AND ALSO CONSENT TO
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA OR FEDERAL LAW.



--------------------------------------------------------------------------------

14. Amendments. This Agreement shall not be modified, amended or terminated in a
manner which is materially adverse to any Principal or any Beneficiary without
the written consent of such Principal or Beneficiary.

15. Miscellaneous. The provisions of this Agreement shall bind and benefit the
heirs, executors, administrators, legal representatives, successors and assigns
of each party hereto and of each of the Beneficiaries. If any provision of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Agreement.

16. Counterparts. This Agreement may be executed in counterparts (including by
facsimile) with the same effect as if all parties had signed the same document.
All such counterparts shall be deemed an original, shall be construed together
and shall constitute one and the same instrument.

17. Release. The release of any Borrower from all or any part of the
indebtedness evidenced by any Loan for any reason (other than full payment of
such indebtedness) or any other obligations under any of the Loan Documents (as
defined in the respective Loan Agreement) for any reason (other than the full
performance thereof) or the release of MTP-Philadelphia from its obligations
under the Contribution Agreements, or any of them, other than as a result of
full performance by MTP-Philadelphia thereunder, shall not release any Principal
from liability under this Agreement, unless each Beneficiary consents to such a
release of Principal in writing.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

“Principals”

THOMAS DIVISION PARTNERSHIP, L.P.,

a California limited partnership

By:   THOMAS INVESTMENT PARTNERS, LTD.,   a California limited partnership   Its
General Partner   By:   THOMAS PARTNERS, INC.,    

a California corporation

Its General Partner

  By:  

 

    James A. Thomas, President

THOMAS INVESTMENT PARTNERS, LTD.,

a California limited partnership

By:   THOMAS PARTNERS, INC.,  

a California corporation

Its General Partner

  By:  

 

    James A. Thomas, President

THE THOMAS FAMILY TRUST OF 1987,

FBO Sherrie Ann Pastron

By:  

 

  Sherrie Ann Pastron, Co-Trustee By:  

 

  Suzanne Ellen Thomas, Co-Trustee

[Signatures Continued on Following Page]



--------------------------------------------------------------------------------

THE THOMAS FAMILY TRUST OF 1987,

FBO Suzanne Ellen Thomas

By:  

 

  Sherrie Ann Pastron, Co-Trustee By:  

 

  Suzanne Ellen Thomas, Co-Trustee “MTP-Philadelphia”

MAGUIRE/THOMAS PARTNERSPHILADELPHIA, LTD.,

a California limited partnership

By:   THOMAS PARTNERS INC.,   California corporation   Its General Partner   By:
 

 

    James A. Thomas, President



--------------------------------------------------------------------------------

Exhibit “A”

 

Principal

   Maximum Liability    Shortfall Percentage  

Thomas Division Partners, L.P.:

   $ 12,000,000.00    13.19 % 

Thomas Investment Partners, Ltd.:

   $ 78,000,000.00    85.71 % 

Thomas Family Trust of 1987

FBO Sherrie Ann Pastron:

   $ 500,000.00    .55 % 

Thomas Family Trust of 1987

FBO Suzanne Ellen Thomas:

   $ 500,000.00    .55 % 

Total Contribution Amount:

   $ 91,000,000.00    100 % 